DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on August 31, 2022.  
Claims 1-10 have been amended.
Claim 11 is newly added for consideration.
Claims 1-11 are currently allowed.
The claim interpretation under 35 USC 112(f) are now withdrawn in views of claim amendments and the remarks presented by applicant on August 21, 2022 (i.e. on pg. 9 and etc.), except for independent claim 10.
The objection to “TITILE” is now withdrawn in view of Applicant’s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relating to an image processing apparatus and non-transitory computer readable medium (see abstract and etc.).
With regard to Claim 1, the closest prior arts of record, Dohi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a processor configured to: authenticate a user, and 	handle a first kind of process performed by the printer device separately from a second kind of process performed by the printer device, and manage information relating to an obtained user authentication result and information relating to a process performed in accordance with the first execution instruction or the second execution instruction, wherein: 	the first kind of process is performed by the printer device in accordance with the second execution instruction,   -3-Application No. 16/577,190the second execution instruction being received after a predetermined requirement for use is satisfied, and the second kind of process is performed by the printer device in accordance with the first execution instruction, the first execution instruction being received without satisfying the predetermined requirement for use”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 31, 2022 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-8 and 11, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 9, the closest prior arts of record, Dohi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… controlling and enabling the first communication interface to communicate with the first external apparatus; controlling and enabling the second communication interface to communicate with the first external apparatus; controlling and enabling the second communication interface to connect to the second external apparatus when a predetermined requirement for operation is satisfied; receiving a first execution instruction received from the first external apparatus via the first communication interface or a second execution instruction received from the second external apparatus via the second communication interface; handling a first kind of process which is separate from second kind of process; and managing information relating to an obtained user authentication result and information relating to a process performed in accordance with the first execution instruction or the second execution instruction, wherein: the first kind of process performed in accordance with the second execution instruction, the second execution instruction being received after a predetermined requirement for use is satisfied, and the second kind of process is performed in accordance with the first execution instruction, the first execution instruction being received without satisfying the predetermined requirement for use”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 31, 2022 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 10, the closest prior arts of record, Dohi, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and means for handling a first kind of image forming process separately from a second kind of image forming process, and means for managing information relating to a user authentication result obtained by the means for authenticating a user and information-7-Application No. 16/577,190 relating to a process performed in accordance with the first execution instruction or the second execution instruction, wherein: the first kind of image forming process is performed by the means for forming an image in accordance with the second execution instruction, the second execution instruction being received after a predetermined requirement for use is satisfied, and the second kind of image forming process is performed by the means for forming an image in accordance with the first execution instruction, the first execution instruction being received without satisfying the predetermined requirement for use”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 31, 2022 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675